Exhibit 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We have issued our report dated March 29, 2012 included in the Annual Report of GeoVax Labs, Inc. on Form 10-K for the year ended December 31, 2011.We hereby consent to the use of said report in this Registration Statement on Form S-1 of GeoVax Labs, Inc. appearing in the Prospectus, which is a part of this Registration Statement.We also consent to the reference to our firm under the caption “Experts” in such Prospectus. /S/ PORTER KEADLE MOORE, LLP Atlanta, Georgia April 3, 2012
